—In a custody proceeding pursuant to Family Court Act article 6 in which the mother moved, inter alia, for modification of an order of the Family Court, Queens County dated April 4, 1991, granting custody of her son to the respondent, the mother appeals from so much of an order of the Family Court, Nassau County (Pudalov, J.), *441dated November 10, 1994, as, after a hearing, suspended her visitation rights.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
It is well settled that a noncustodial parent’s right of visitation should not be suspended unless there is substantial evidence that the visitation would be detrimental to the welfare of the child (see, Matter of MacEwen v MacEwen, 214 AD2d 572; Matter of Vanderhoff v Vanderhoff, 207 AD2d 494; Matter of Eric L. v Dorothy L., 130 AD2d 660). In the case at bar, the transcript of the in camera interview with the then 14-year-old child, the testimony of the child’s school psychologist, and the report of the Law Guardian all demonstrate that the mother’s visitation is detrimental to his emotional and psychological well-being. Accordingly, the Family Court’s decision to suspend the mother’s visitation rights has a sound basis and will not be disturbed (see, Matter of MacEwen v MacEwen, supra; Nacson v Nacson, 166 AD2d 510). Copertino, J. P., Santucci, Joy and Goldstein, JJ., concur.